Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150819                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  LAWRENCE FINGERLE,                                                                                        Joan L. Larsen,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 150819
                                                                    COA: 310352
                                                                    Washtenaw CC: 11-000228-CZ
  CITY OF ANN ARBOR,
            Defendant-Appellee,
  and
  AMERICAN FIRE AND CASUALTY
  COMPANY,
           Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 2, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the majority opinion and AFFIRM the
  judgment of the Court of Appeals for the reasons stated in the concurring opinion, to wit,
  that the plaintiff cannot make the requisite showing of “substantial proximate cause.”
  MCL 691.1416(l).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2015
           t1028
                                                                               Clerk